           Case 3:20-cv-00036-LRH-CLB Document 40
                                               39 Filed 03/17/21
                                                        03/16/21 Page 1 of 2



1    MARK MAUSERT
     Nevada State Bar No. 2398
2    729 Evans Avenue
3    Reno, Nevada 89512
     (775) 786-5477 Telephone
4    (775) 786-9658 Facsimile
     mark@markmausertlaw.com
5
     Attorney for Plaintiff
6
                                   UNITED STATES DISTRICT COURT
7
                                           DISTRICT OF NEVADA
8

9
      LANDON BISSETT,                                     Case No.: 3:20-cv-00036-LRH-CLB
10
                                    Plaintiff,
11                   vs.                                                   ORDER FOR FOR
                                                          STIPULATION AND [PROPOSED]
                                                          DISMISSAL WITH PREJUDICE
12    ALS USA INC.,
13
                                    Defendant.
14                                                   //

15
              Plaintiff, LANDON BISSETT, and Defendant, ALS USA INC., by and through their
16
     respective counsel of record, hereby stipulate and respectfully request an order dismissing the entire
17
     action with prejudice.
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     //
24
     //
25
     //
26
     //
27

28
                                                 1
       Case 3:20-cv-00036-LRH-CLB Document 40
                                           39 Filed 03/17/21
                                                    03/16/21 Page 2 of 2



1
              Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
2
     Order.
3
     DATED this 16th day of March, 2021.                    DATED this 16th day of March, 2021.
4    MARK MAUSERT LAW OFFICE                                SIMONS HALL JOHNSTON PC

5                                                           By: /s/ Anthony Hall
     By: /s/ Mark Mausert
6                                                           ANTHONY HALL
     MARK MAUSERT
                                                            KENDRA JEPSEN
     729 Evans Avenue
7    Reno, Nevada 89512                                     6490 S. McCarran Blvd., Suite F-46
     Attorney for Plaintiff                                 Reno, Nevada 89509
8                                                           Attorneys for Defendant
9

10

11

12                                                          IT IS SO ORDERED.
13                                                          DATED this 17th day of March, 2021.
                                                            Dated this _____ day of _____________, 2021.
14

15
                                                            _________________________________
16                                                          LARRY R. HICKS
                                                            _______________________________________
                                                            UNITED STATES DISTRICT JUDGE
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26

27

28
                                                       2.
